IN THE SUPREME COURT OF IOWA
                               No. 20–1249

          Submitted October 15, 2020—Filed October 21, 2020


LEAGUE OF UNITED LATIN AMERICAN CITIZENS OF IOWA
and MAJORITY FORWARD,

      Appellants,

vs.

IOWA SECRETARY OF STATE PAUL PATE, In His Official Capacity,

      Appellee.

DONALD J. TRUMP FOR PRESIDENT, INC., REPUBLICAN, NATIONAL
REPUBLICAN SENATORIAL COMMITTEE, NATIONAL REPUBLICAN
CONGRESSIONAL COMMITTEE, and REPUBLICAN PARTY OF IOWA,

      Intervenors.



      Appeal from the Iowa District Court for Johnson County, Lars G.

Anderson, Judge.



      The plaintiffs seek interlocutory review of a district court order

denying a temporary injunction request challenging an absentee ballot

request statute. AFFIRMED.



      Per curiam.     Oxley, J., filed a dissenting opinion in which

Christensen, C.J., and Appel, J., joined.



      Gary Dickey and Jamie Lynn Hunter of Dickey, Campbell & Sahag

Law Firm, P.L.C., and Marc E. Elias and Christopher J. Bryant,

Washington, DC; Kevin J. Hamilton, Amanda J. Beane and Nitika Arora,

Seattle, WA; and Jessica R. Frenkel, Denver, CO., for appellants.
                                   2



      Thomas J. Miller, Attorney General, Jeffrey S. Thompson, Solicitor

General, and Thomas J. Ogden and Matthew L. Gannon, Assistant

Attorneys General.

      Alan R. Ostergren, Des Moines, for intervenor-appellee.



      Rita Bettis Austen of ACLU of Iowa Foundation, Des Moines, and

Andrew M. Golodny, Elizabeth C. Arkell, and Wendy L. Wysong,

Washington, DC, for amicus curiae American Civil Liberties Union of Iowa,

and Celina Stewart, Washington, DC, for amicus curiae League of Women

Voters of Iowa.
                                       3

PER CURIAM.

      The plaintiffs seek an expedited temporary injunction to block

enforcement of a state election law. The law regulates how county auditors

respond when they receive a defective absentee ballot request that

contains incorrect statutorily required identification information or that

omits statutorily required identification information.        Under the law,

county auditors must contact the applicant to obtain the required

identification information.     The plaintiffs contend requiring county

auditors to contact the applicant to obtain the required identification

information, as opposed to county auditors attempting to correct the

defective requests without additional contact with the applicant, imposes

a “severe burden on the right to vote” that could prevent voters from

receiving and submitting ballots in time to vote in the election.

      We believe that the resolution of this case is largely controlled by

our decision last week in Democratic Senatorial Campaign Committee v.

Pate (DSCC v. Pate), ___ N.W.2d ___ (Iowa 2020) (per curiam). In that case,

we upheld a state law requirement that an applicant must provide

identification information (address, birthdate, and voter identification

number) rather than having the identification information prefilled on

forms mailed by county auditors.       The state law requirement that the

county auditor contact the applicant to obtain the identification

information to correct the defective application is supported by the same

rationale. The purpose of both requirements is to protect the integrity and

security of the absentee ballot system by requiring the individual

requesting   an   absentee    ballot   to    provide   personal   identification

information to verify his or her identity.

      On the present record, we are not persuaded the statute imposes a

significant burden on absentee voters. It is not a direct burden on voting
                                      4

itself.     Rather, it requires elected officials to collect identification

information from the applicant to correct a defective application when the

applicant attempts to obtain a ballot to vote absentee. We take judicial

notice of the standard statewide absentee ballot request form, which is

included as an appendix to this opinion. The form is clear as to what is

required in order to complete it correctly. We also take judicial notice of

current statistics, which show that, with the exception of two counties, the

rate of absentee ballot requests that have not been fulfilled by county

auditors is extremely low—far lower than the rate predicted by the

plaintiffs.    Indeed, the plaintiffs offer no evidence that the challenged

statute will in fact deny any Iowan the right to vote by absentee ballot.

Applying the Anderson–Burdick standard announced by the United States

Supreme Court, we decline to set aside the state law in question for

purposes of the 2020 election.

          I. Factual and Procedural Background.

          This case concerns a challenge to section 124 of House File 2643

(HF 2643), passed by the legislature and signed into law in June 2020.

2020 Iowa Acts ch. 1121, § 124 (to be codified at Iowa Code § 53.2(4)(b)

(2021)). Sections 123 and 124 of HS 2643 amended parts (a) and (b) of
Iowa Code section 53.2(4) (2020). Id. §§ 123–124 (to be codified at Iowa

Code § 53.2(4)(a)–(b) (2021)). The statute was enacted during the COVID-

19 pandemic. Thus, the statute was presumably passed in anticipation of

greater use of and attention to absentee balloting in the 2020 general

election. See, e.g., Richardson v. Tex. Sec’y of State, ___ F.3d ___, ___, 2020

WL 6127721, at *1 (5th Cir. Oct. 19, 2020) (“[T]he importance of electoral

vigilance rises with the increase in the number of mail-in ballots, a form

of voting in which ‘the potential and reality of fraud is much greater . . .
                                       5

than with in-person , at *voting.’ ” (quoting Veasey v. Abbott, 830 F.3d 216,

239 (5th Cir. 2016) (en banc))).

      As amended, Iowa Code section 53.2(4)(a) states,

      To request an absentee ballot, a registered voter shall provide:
      (1) The name and signature of the registered voter.
      (2) The registered voter’s date of birth.
      (3) The address at which the voter is registered to vote.
      (4) The registered voter’s voter verification number.
      (5) The name or date of the election for which the absentee
      ballot is requested.
      (6) Such other information as may be necessary to determine
      the correct absentee ballot for the registered voter.

Id. § 123 (to be codified at Iowa Code § 53.2(4)(a) (2021)) (emphasis added).

Subsection (b), addressing situations in which “insufficient information

has been provided,” was amended to require county auditors to contact

the applicant within twenty-four hours to obtain the required information.

Id. § 124 (to be codified at Iowa Code § 53.2(4)(b) (2021). Further, the

statute now forbids county auditors from using the voter registration

system to complete the missing information themselves. Id. Under the

prior statute that HF 2643 replaced, county auditors were permitted to

use “the best means available” to obtain missing information, which could

include the voter registration system. Id.

      On July 14, the plaintiffs, League of United Latin American Citizens

of Iowa and Majority Forward, filed a lawsuit against Iowa Secretary of

State Paul Pate. The lawsuit sought to prevent Pate from enforcing the

challenged   portion   of   HF 2643.       Various   Republican   campaign

organizations filed a motion to intervene on July 24, which the district
court granted.

      Meanwhile, on July 17, the Secretary of State announced that a

uniform statewide absentee ballot request form would be used for the
                                      6

November 2020 election and arranged for it to be mailed to all registered

voters in Iowa. This same form is also available on the Secretary of State’s

and all county auditors’ websites.     This one-page form provides yellow

highlighting for the items ballot requesters are statutorily required to

provide. It also states, conspicuously, “In order to receive an absentee

ballot, a registered voter MUST provide the following necessary

information: [listing the information required by Iowa Code section

53.2(4)(a)].” It also has a space for a contact email and phone number and

states, conspicuously, “All voters are encouraged to provide their phone

number and/or email address in the event their County Auditor needs to

confirm any information on the request form.”

      The plaintiffs filed a request for temporary injunction on August 10.

The district court set a hearing on the request for September 23. Three

weeks later, the plaintiffs filed a motion requesting an earlier hearing date.

The district court denied that motion and held the hearing September 23.

Two days later, the district court denied the plaintiffs’ request for a

temporary injunction.       We granted the plaintiffs’ request for an

interlocutory appeal on October 14.

      II. The Plaintiffs’ Temporary Injunction Request.

      Courts consider several factors in deciding whether to grant a

temporary injunction, but both the district court in its order and the

parties in their briefs focus our attention on the primary consideration in

this case: A temporary injunction is available only if the party seeking the

injunction can show a “likelihood of success on the merits.” Max 100 L.C.

v. Iowa Realty Co., 621 N.W.2d 178, 181 (Iowa 2001) (en banc).           This

means that for a court to enter a temporary injunction, the parties

requesting it must convince the court they have a likelihood of succeeding

at the conclusion of the case after the court has heard all the evidence.
                                      7

Temporary injunctions are equitable remedies that exist only to remedy

legal wrongs, and if a plaintiff cannot show a likelihood of success in

proving that legal wrong, there’s no basis to provide a temporary remedy.

      The plaintiffs assert HF 2643, by prohibiting county auditors from

using voter registration databases to correct or provide the statutorily

required identification information on an absentee ballot request, will

cause unnecessary delays with a “cumulative result . . . that tens of

thousands of Iowans will face a serious risk of losing their ability to vote

absentee.” The plaintiffs urge that unless we block enforcement of the law,

many voters “will be unable to vote at all, either due to confusion over

whether they can now vote in person having applied to vote in absentee,

or because they are unable to or unwilling to during a pandemic.”

      The plaintiffs’ prayer for relief in this case asks for “an order

declaring [the relevant section of HF 2643] violates the Iowa Constitution.”

That is a “facial” challenge to the statute. A facial challenge asserts the

law always operates unconstitutionally and not just as applied in

particular   circumstances.       A   challenge   that   a   law   is   facially

unconstitutional is “the most difficult . . . to mount successfully” because

the challenger must show the law “is unconstitutional in all its

applications.” Honomichl v. Valley View Swine, LLC, 914 N.W.2d 223, 231

(Iowa 2018) (first quoting United States v. Salerno, 481 U.S. 739, 745, 107

S. Ct. 2095, 2100 (1987)). Facial challenges are disfavored because they

“often rest on speculation” and

      run contrary to the fundamental principle of judicial restraint
      that courts should neither “anticipate a question of
      constitutional law in advance of the necessity of deciding it”
      nor “formulate a rule of constitutional law broader than is
      required by the precise facts to which it is to be applied.”
                                     8

Wash. State Grange v. Wash. State Republican Party, 552 U.S. 442, 450,

128 S. Ct. 1184, 1191 (2008) (quoting Ashwander v. Tenn. Valley Auth.,

297 U.S. 288, 346–47, 56 S. Ct. 466, 483 (1936) (Brandeis, J.,

concurring)).

      To evaluate a challenge to a statute impacting the right to vote, we

use the balancing approach described in Anderson v. Celebrezze, 460 U.S.

780, 789, 103 S. Ct. 1564, 1570 (1983), and Burdick v. Takushi, 504 U.S.

428, 434, 112 S. Ct. 2059, 2063 (1992), which bases the rigorousness of

our analysis on the extent the challenged law burdens voters’

constitutional rights. DSCC v. Pate, ___ N.W.2d at ___. On that spectrum,

strict scrutiny—the most rigorous test and the one the plaintiffs ask us to

apply here—is reserved for laws that create “severe” restrictions on the

right to vote. Burdick, 504 U.S. at 434, 112 S. Ct. at 2063–64. Conversely,

when the challenged law imposes only “reasonable, nondiscriminatory

restrictions” that impact voting, we apply a deferential standard of review.

Id. (quoting Anderson, 560 U.S. at 788, 103 S. Ct. at 1570).

      Election laws naturally impose some burdens on voters.            See

Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 198, 128 S. Ct. 1610,

1621 (2008) (plurality opinion) (discussing “the usual burdens of voting”).

As we just explained in DSCC v. Pate, requiring a voter wishing to vote

absentee to provide a few items of personal information on an absentee

ballot application is not much different than other burdens normally

involved with voting, like the burden of going to a polling place or the

burden of filling out a ballot correctly. ___ N.W.2d at ___.

      In DSCC v. Pate, we recently upheld the requirement that applicants

provide the identification information on the request form, not county

auditors on behalf of applicants. Id. at ___. The rationale supporting the

holding in our recent opinion applies when county auditors receive
                                      9

defective request forms (i.e., ones with incomplete or incorrect information)

and are required to contact the applicants instead of correcting the

identification information or providing the identification information

themselves. The requirements are two sides of the same coin, connected

in upholding the concept that the voter should fill out the absentee ballot

application correctly as a means of assuring the application comes from

the voter.   The plaintiffs here, in effect, seek to relieve that burden by

having the auditor correct or provide the identification information.

Instead, the law gives the applicant a second chance to fill out the

application correctly by requiring the auditor to contact the applicant. We

are not persuaded this is a severe burden.

      Nor is this requirement discriminatory. All voters, regardless of any

affiliation or personal characteristic, are treated the same. The statute

draws no classifications, let alone any discriminatory ones. Under the

balancing approach, “evenhanded restrictions that protect the integrity

and reliability of the electoral process itself” are generally not considered

“invidious.” DSCC v. Pate, ___ N.W.2d at ___ (quoting Crawford, 553 U.S.

at 189–90, 128 S. Ct. at 1616).

      Against this nonsevere, nondiscriminatory burden, we balance a
number of considerations.      Under Iowa law, anyone can turn in an

absentee ballot request on behalf of another person.         See Iowa Code

§ 53.17(1)(a). The voter need not be the person who actually returns the

absentee ballot request to the auditor. Id.; see also id. § 53.9 (describing

who may not receive absentee ballots on behalf of voters). HF 2643 directs

auditors faced with “insufficient” information on the ballot request, which

might be of two types: (1) missing identification (such as a line left blank);

or (2) inaccurate information provided (such as a wrong birthdate). 2020

Iowa Acts ch. 1121, § 124 (to be codified at Iowa Code § 53.2(4)(b) (2021)).
                                      10

Both types of insufficient information raise potential concerns about

whether the person completing the form is in fact the registered voter.

Missing information raises a legitimate question of why it wasn’t provided;

wrong responses (such as listing a wrong birthdate) arguably give rise to

even sharper questions of why the applicant supplied incorrect

information. The auditor’s direct communication with the voter furthers

the integrity of absentee voting by helping to “ensure that the person

submitting the request is the actual voter.” DSCC v. Pate, ___ N.W.2d at

___.

       The plaintiffs argue that because the State has provided no prior

examples of fraud in absentee voting, the State’s argument that HF 2643

serves to prevent fraud carries no weight. That the statute was not passed

in response to evidence of actual fraud is a factor to consider, but it has

little significance when, as here, the statute’s burdens are so minimal. In

Crawford, the Court analyzed—and upheld—a voter identification law in

Indiana where the record showed no evidence of any actual fraud of that

type had occurred in Indiana. 553 U.S. at 196, 202–03, 128 S. Ct. at 1619,

1623. Instances of voter fraud elsewhere involving absentee ballots are

not unheard of. See, e.g., Pabey v. Pastrick, 816 N.E.2d 1138, 1151 (Ind.

2004) (requiring a special election after a candidate’s supporters stood

near polling places and encouraged voters to vote absentee, then sought

to “assist” them in filling out the ballot). Our legislature need not ignore

potential threats, and “should be permitted to respond to potential

deficiencies in the electoral process with foresight rather than reactively.”

Munro v. Socialist Workers Party, 479 U.S. 189, 195, 107 S. Ct. 533, 537

(1986). Reasonable minds can disagree about the most effective method

for preventing voter fraud, but “the propriety of doing so is perfectly clear.”

Crawford, 553 U.S. at 196, 128 S. Ct. at 1619.
                                     11

      Over four decades ago, we recognized the State can lawfully regulate

absentee ballot requests to prevent fraud in Luse v. Wray, 254 N.W.2d 324

(Iowa 1977) (en banc). In Luse, we examined the constitutionality of a

statute regulating absentee ballots involving residents or patients in health

care facilities or hospitals.   Id. at 330.    The plaintiffs challenged as

unconstitutional a law that required one representative from each of the

two major political parties to personally hand deliver an absentee ballot to

a resident or patient in a health care facility or hospital during the three

working days immediately prior to the election. Id. at 329–30. The process

required by the challenged statute thus outright banned county auditors

from mailing any absentee ballots to residents or patients of health care

facilities or hospitals.

      In analyzing the plaintiffs’ facial challenge to the statute, we stated:

“[W]e have no doubt that under its power to regulate voting, the legislature

could impose the requirements of [the challenged law] on all absentee

voters.” Id. at 330 (emphasis added). We continued: “Thus the question

is whether the classification of patients separately, and the treatment of

them differently from other absentee voters, are valid provisions.” Id. We

considered whether the statute was subject to a rational basis or strict

scrutiny test and held it did not matter; the restrictions on absentee voting

in the statute “will survive application of either test.” Id. at 331. We noted

among the potential rationales supporting the statute the “prevention of

fraud.” Id.

      While closely connected to the state’s interest in preventing voter

fraud, even measures to protect public confidence in the electoral process

can, on their own, offer some justification for minimally burdensome

regulations.   Crawford, 553 U.S. at 197, 128 S. Ct. at 1620.          Voting

systems “cannot inspire public confidence if no safeguards exist to deter
                                       12

or detect fraud.” Id. (quoting Comm’n on Fed. Election Reform, Building

Confidence    in    U.S.   Elections        § 2.5,   at   18   (Sept.   2005),

https://www.eac.gov/assets/1/6/Exhibit%20M.PDF [https://perma.cc/

E9JB-G2GG]).

      The absentee ballot request form is short and simple. It takes up

about half of a page; on the bottom half of the page are the instructions.

It states: “In order to receive an absentee ballot, a registered voter MUST

provide the following necessary information.” This statement is followed

by an explanation of the necessary information (or simple restatement of

it, since requests for “name,” “date of birth,” etc., require no explanation).

Both the form itself and the instructions explain that a “Voter Verification

Number” means an Iowa Driver’s License (or Non-Operator ID) Number or

the voter’s four-digit Voter PIN on the Iowa Voter Identification Card that’s

mailed to voters without a driver’s license or nonoperator identification.

The form states that any voter may request an Iowa Voter Identification

Card from the county auditor. The instructions repeat that statement in

bold type: “Any voter may request an Iowa Voter ID Card by contacting

their County Auditor’s Office.”

      In completing the absentee ballot application form, voters are put on

notice that their county auditor might need to contact them about the

ballot request.    The ballot application form itself spells out in clear

language the request, and reason, for asking for the voter’s phone and

email contact information. One line on the form (marked as “Important”)

requests the voter’s phone and email. Right next to this request, the voter

can check a box that states, “Do not add this information to my voter

record.” The instructions provide the why: “All voters are encouraged to

provide their phone number and/or email address in the event their

County Auditor needs to confirm any information on the request form.” It
                                           13

thus alerts voters to the potential that the county auditor might need to

contact them about their ballot request form.

       The plaintiffs submit no evidence of anyone who has actually been

thwarted from voting, let alone from voting absentee.                 The plaintiffs

provided the affidavit of one individual who wanted to request an absentee

ballot. She was currently missing her driver’s license but expected to have

a replacement driver’s license by September 17, before the commencement

of the absentee voting period. This affiant also stated that the Polk County

Auditor’s Office had declined to provide her with her voter ID number over

the phone. We too are puzzled by this bureaucratic error, but the affiant

does not indicate whether she made a second try. There is no reason to

believe that, as of today, this individual does not have either a driver’s

license number or a voter ID number needed to request an absentee ballot.

       The plaintiffs suggest voters who have submitted an incorrect ballot

request form, but for whatever reason have not connected with the county

auditor about the missing or incorrect identification information, might be

confused and thus will not avail themselves of their right to vote early in

person or in person on Election Day. But voters can track on the Secretary

of State’s website the date their absentee ballot request was received by
their auditor, the date the auditor sent them a ballot, and the date the

auditor received back their voted ballot. See Iowa Sec’y of State, Track

Your         Absentee            Ballot,         https://sos.iowa.gov/elections/

absenteeballotstatus/absentee/search (last visited Oct. 21, 2020). This

free tracking ability is available with an internet-connected computer or

smartphone, a name, and a birthdate. 1 This tracking feature is easy to



       1Recentdata indicate that over eighty percent of adults in the United States own
a smartphone.     See Pew Rsch. Ctr., Mobile Fact Sheet (June 12, 2019),
https://www.pewresearch.org/internet/fact-sheet/mobile/ [https://perma.cc/XGU4-
                                         14

use. It compares favorably to many online “track my shipment” features

that Iowans frequently access when engaging in online shopping.

       The plaintiffs have cited public information from the Iowa Secretary

of State’s website in their brief filed Friday, October 16, and we may take

judicial notice of data posted to this website. See, e.g., Ariz. Libertarian

Party v. Reagan, 798 F.3d 723, 727 n.3 (9th Cir. 2015) (taking judicial

notice of information posted on a governmental website in a case

challenging a voting statute); Green Party of Ark. v. Martin, 649 F.3d 675,

679 (8th Cir. 2011) (taking judicial notice of data on Arkansas Secretary

of State website); Arizonans for Second Chances, Rehab., & Pub. Safety v.

Hobbs, 471 P.3d 607, 614 (Ariz. 2020) (taking judicial notice of data on

the Secretary of State’s website in a case challenging a voting statute);

Gray v. Thomas-Barnes, 474 S.W.3d 876, 878 (Ark. 2015) (same). The

data shows that, through October 21, county auditors across the state

have received 842,459 ballot requests and mailed 829,375 ballots to

voters. Iowa Sec’y of State, Absentee Ballot Statistics November 3, 2020

General    Election,   [hereinafter    IA     SOS   Absentee     Ballot   Statistics]

(last visited Oct. 21, 2020).      That means that only 1.55% of requested

ballots have yet to be mailed. And since it takes some time to process a

ballot request anyway, we cannot say what portion of that 1.55% is

attributable to missing information that would trigger the voter contact

procedures of HF 2643, or simply a function of the normal processing

turnaround time for ballot requests.

       But a closer look at the data reveals an even starker picture. Of the

13,084 requested ballots have yet to be mailed, 11,959 belong to just two

counties: Johnson and Woodbury. Id. That means these two counties


VXNB]. The same data indicates this rate is appreciably higher for eighteen to twenty-
nine-year-olds, with ninety-six percent owning smartphones. Id.
                                     15

account for 91.40% of unfulfilled requests. It’s not inconceivable the high

proportion of unfulfilled requests in these two counties is due to issues

associated with sending, and then needing to recall, thousands of

prepopulated ballot request forms because they were issued unlawfully.

See DSCC v. Pate, ___ N.W.2d ___ (providing background facts).         If we

exclude these counties in the percentage-of-ballots-yet-to-be-mailed

calculation, the percentage of ballots yet to be mailed drops to

fifteen-hundredths of one percent (0.15%).

      Further, with only four days before the absentee ballot request

deadline, the “tsunami” of absentee ballot requests that the plaintiffs’

expert predicted is more accurately a trickle. Day-over-day increases in

each of the last four business days totaled 17,496 (October 16), 21,282

(October 19), 20,059 (October 20), and 14,887 (October 21).          IA SOS

Absentee Ballot Statistics.     Instead of spectacular increases as the

deadline approaches as predicted by the plaintiffs’ expert, the actual data

shows daily decreases in ballot requests, with the most recent data

showing a twenty-five percent decrease day-over-day. Id. And the actual

percentage of yet-to-be-mailed ballots similarly decreased each day: 1.71%

(October 16), 1.65% (October 19), 1.57% (October 20), and 1.55%

(October 21). Id. These facts calling into question the plaintiffs’ expert’s

predictions highlight another reason that facial challenges are disfavored,

as such challenges “often rest on speculation.” Wash. State Grange, 552

U.S. at 450, 128 S. Ct. at 1191.

      Respectfully, we believe the dissent confuses several points. The

dissent confuses the burden on the voter with the potential burden on

county auditors. Constitutional law is concerned only with the burden on

the voter. The burden on the voter, as we have explained, is simply to fill

out an absentee ballot request form correctly. If the voter fails to do that,
                                      16

they still have several fallbacks under the statute: (1) to respond to a

county auditor’s follow-up communication, (2) to vote absentee in person,

or (3) to vote on election day. Courts weigh burdens on voters against the

state’s interests by looking at the whole electoral system. See Burdick, 504

U.S. at 439, 112 S. Ct. at 2066. Completing a ballot request form is the

relevant burden in this case, and under our precedent, it is not a

significant one. The evidence shows that hundreds of thousands of Iowa

voters have already met that burden and cast their ballots in this election.

      We do not discount potential burdens on county auditors.             The

auditors raised those concerns when HF 2643 was before the legislature.

However, those are not grounds for setting aside HF 2643 now that it has

been enacted into law. That some county auditors disagree with the state’s

required approach does not permit courts “to override the state’s judgment

about how public employees’ time should be allocated.” Luft v. Evers, 963

F.3d 665, 674 (7th Cir. 2020).

      The dissent also confuses facts on the ground with the predictions

of a party’s retained expert. Both are evidence. It is well established that

courts take judicial notice of voting statistics from the secretary of state in

election law cases. See Green Party of Ark. v. Martin, 649 F.3d 675, 679

(8th Cir. 2011) (taking judicial notice of data on Arkansas Secretary of

State’s website). Here, those statistics actually come from state county

auditors and are reported to the secretary of state. Those facts show that

the predictions of the plaintiffs’ expert have not come true. In part, this

may be because this national expert does not understand how “absentee”

in-person voting works in Iowa.        Voters who cast ballots “absentee”

through in-person early voting will have an in-person opportunity to

correct any errors in their absentee ballot application. We place more

stock in actual facts about the election (i.e., the absentee ballot request
                                     17

form and the data being reported by county auditors) than the plaintiffs’

before-the-event predictions.

      Additionally, the dissent’s repeated references to “front-end” and

“back-end” confuse what is really one verification method. If every single

front-end deficiency could be corrected in the back-end, the front-end

would be meaningless. Under the dissent’s view, a request form could

contain totally incorrect information in all respects (wrong birthdate, wrong

address, and wrong voter identification number) and the county auditor

would be under a legal mandate from our court to correct everything and

send out an absentee ballot. Or the form could contain only an applicant’s

name and nothing more (leaving all the other lines blank), and the auditor

would be required to attempt to complete the form without contacting the

named applicant and send out an absentee ballot.

      What if the voter has moved and the I-Voters database no longer

contains the voter’s current address? Under the dissent’s view, the county

auditor must still send a ballot to the old address, instead of contacting

the voter to clear up any issue and confirm the correct address. Again,

under the dissent’s view, the front-end becomes irrelevant because the

auditor has to take over the voter’s job and fill in everything under the

back-end.

      A district court’s decision to grant or deny an injunction request will

be overturned only if we find the district court abused the discretion it

possesses on these matters. Lewis Invs., Inc. v. City of Iowa City, 703

N.W.2d 180, 184 (Iowa 2005). While our constitutional analysis does not

entirely track the district court’s analysis, we affirm the ruling for the

reasons stated here.
                                     18

      III. The Plaintiffs’ Other Claims.

      The plaintiffs also allege the statute violates the Iowa Constitution’s

equal protection clause. Iowa’s equal protection clause “is essentially a

direction that all persons similarly situated should be treated alike.”

Varnum v. Brien, 763 N.W.2d 862, 878 (Iowa 2009) (quoting Racing Ass’n

of Cent. Iowa v. Fitzgerald, 675 N.W.2d 1, 7 (Iowa 2004)). Under this line

of attack, the plaintiffs argue similarly situated voters will be treated

differently because the statute establishes no deadlines about how long a

county auditor may wait after emailing or calling a voter about missing

information before trying to contact the voter by mail.

      The plaintiffs offer no evidence that HF 2643 was intended to treat

similarly situated voters differently. At some level, differences in auditor

practices are inevitable.   Some auditors may prefer the email contact;

others the phone.    In any event, variations in practices among county

auditors’ offices do not, without more, create an equal protection violation.

See In re Contest of Gen. Election, 767 N.W.2d 453, 465–66 (Minn. 2009)

(per curiam) (holding variations in absentee ballot procedures among local

jurisdictions did not violate equal protection). Furthermore, the plaintiffs’

injunction could lead to disparate treatment itself. Is the county auditor

allowed to correct any erroneous information, no matter how significant

the error? The plaintiffs’ equal protection claims show no likelihood of

success on the merits.

      Finally, the plaintiffs allege the statute violates procedural due

process rights under the Iowa Constitution.      “Procedural due process”

requires notice and an opportunity to be heard prior to depriving someone

of a right or interest. Bowers v. Polk Cnty. Bd. of Supervisors, 638 N.W.2d

682, 691 (Iowa 2002). The plaintiffs contend voting is a fundamental right
                                           19

and that the statute will result in unnecessary delay that increases the

risk of disenfranchising voters.

       This argument largely overlaps the discussion above, particularly as

it relates to the permissible balance between election security and access

to voting.     But there are additional points to mention on the system’s

safeguards protecting the right to vote. Voters could request absentee

ballots up to 120 days prior to an election. Iowa Code § 53.2(1)(b). The

secretary of state’s office mailed an absentee ballot request form to every

registered voter in Iowa. See DSCC v. Pate, ___ N.W.2d at ___ (“Iowa is one

of only eleven states where the government mailed an absentee ballot

application to every registered voter.” (citing Nat’l Conf. of State

Legislatures, Absentee and Mail Voting Policies in Effect for the 2020

Election (Oct. 9, 2020)) 2).         The ballot request form contains clear

instructions on how to complete it. County auditors are compelled, by the

very law challenged in this case, to contact voters when they receive an

insufficient form, as opposed to disregarding and taking no further action

on such forms.        The absentee voting period began on October 5 and

continues through November 2. And setting aside absentee voting, in-

person early voting is also allowed during this same period. 3 On Election
Day itself, polls are open from 7 a.m. until 9 p.m. The plaintiffs face too

steep a climb on this record for showing a likelihood of success on the




       2Available    at     https://www.ncsl.org/research/elections-and-campaigns/
absentee-and-mail-voting-policies-in-effect-for-the-2020-election-aspx
[https://perma.cc/4DFT-8DGJ].
       3Iowa  law characterizes this early in-person voting as “absentee voting” and the
voter technically casts an “absentee ballot.” Iowa Code §§ 53.10, .11. However, for
purposes of this case, it is fundamentally different from other absentee voting because
the applicant appears in person to request their absentee ballot and thus any deficiencies
in the absentee ballot application can be corrected on the spot by the applicant.
                                      20

merits for their due process claim based on a risk that HF 2643 will

disenfranchise voters.

      IV. Conclusion.

      The United States Supreme Court has repeatedly warned that courts

“should ordinarily not alter the election rules on the eve of an election.”

Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207

(2020) (per curiam).      “Court orders affecting elections, especially

conflicting orders, can themselves result in voter confusion and

consequent incentive to remain away from the polls.” Purcell v. Gonzalez,

549 U.S. 1, 4–5, 127 S. Ct. 5, 7 (2006) (per curiam).

      On this record, we again decline on the eve of this election to

invalidate   the   legislature’s   statute   providing   additional   election

safeguards. See DSCC v. Pate, ___ N.W.2d at ___. We affirm the district

court’s denial of the plaintiffs’ temporary injunction request.

      AFFIRMED.

      This opinion shall be published.

      All justices concur except Oxley, J., who files a dissenting opinion

in which Christensen, C.J., and Appel, J. join.
21
                                     22

                                                   #20–1249, LULAC v. Pate

OXLEY, Justice, (dissenting).

      To read the majority opinion, one might forget we’re even in the

midst of a historic global pandemic. The majority dismisses the record

evidence not only about the pandemic and its effects on county auditors’

ability to keep up with record-breaking requests for absentee ballots—

requests made at the urging of the defendant that voting by mail is the

safest way to vote—it also dismisses the record evidence about the

significant number of ballot requests county auditors will receive with

missing or incorrect information. It focuses instead on the simplicity of

completing the form in the first place and then tracking the form through

the system, in other words, the front-end provisions at issue in our

Democratic Senatorial Campaign Committee v. Pate (DSCC v. Pate),

___ N.W.2d ___ (Iowa 2020) (per curiam), case.

      But the majority misses the point. To begin with, this case is not

about the front-end process of filling out the form correctly. It is about the

back-end process of timely correcting the errors that clearly happen on a

fairly large scale and getting an absentee ballot back to the voter in time

to use it. The legislature has long provided a back-end process for fixing

inaccurate request forms but has now made that process much more

cumbersome and time-consuming as we approach a general election in

which the defendant predicts eighty percent of Iowans will vote absentee.

The majority does not address the record evidence that in these final days

when voters are allowed to request ballots, the new back-end process will

add at least seven days to the process of correcting incomplete or

inaccurate request forms. The burden on voters is this delay, which will

likely cause thousands of voters to not receive their ballot in time to use

it.
                                              23

       The majority dismisses any concern over delays by citing to statistics

from the Secretary of State’s website purportedly showing 1.55% of

requested ballots are currently waiting to be sent out, and even less if you

dismiss Johnson and Woodbury Counties. 4 But the seven-day additional

delay is premised on evidence in the record that nearly 30% of requests

for absentee ballots arrive in the last four days and therefore have not even


       4And  what do those numbers really tell us anyway? That the total number of
absentee ballots provided to voters is currently not far behind the total number of
absentee ballots requested says nothing about how long it took for auditors’ offices to
meet those requests. Nor does it say anything about how many of the yet-to-be-returned
ballots have been on hold while election officials attempt to contact the voter. Nor does
it say anything about whether auditors’ offices will be able to turn around the deluge of
requests that will surely hit in the final days leading up to October 24.
        Separate from what the statistics don’t tell us is an accurate understanding of
what the statistics do tell us. First, it is not at all clear that deficient request forms are
even included in the total number of requests. It could very well be that counties do not
consider a request to be valid until it has contacted the voter and obtained all of the
correct information, so it is not at all clear that the requests at the heart of this case are
even represented in the statistics relied on by the majority. Second, it appears that the
reported numbers by at least some counties include all early voting method requests, not
just absentee ballot requests. While only a handful of counties appear to make such
statistics available, it appears that at least some counties are reporting all early voting
methods, not just absentee mail-in ballot requests. For example, Johnson County’s total
numbers include mail-in ballot requests, early in-person voting, satellite voting, and
email voting requests by military and overseas Iowans. While absentee mail-in ballots
account for seventy-seven percent of the total early voting requests, they account for
ninety-eight percent of the unreturned ballots. See Johnson Cnty. Auditor’s Off.,
November        3,      2020      General       Election       Early      Voting     Statistics,
https://www.johnsoncountyiowa.gov/auditor/returns/2020-11-absentee
Stats.htm [https://perma.cc/8QJF-86TP].
        This point is supported by footnote 3 of the majority opinion, where it makes the
point that early in-person voting is considered “absentee voting” under Iowa law, but that
is fundamentally different from a mail-in absentee ballot because the applicant can
correct any mistakes when the applicant votes early in-person. The majority doesn’t
recognize the same point when it uses the Secretary of State’s data. In Johnson County,
15% of total requested early voting ballots were for early in-person voting, and 99.94% of
them had been returned. This shows the majority understates the percentage of
nonreturned mail-in absentee ballots. So the majority’s calculations are likely not
accurate in concluding that only 1.55% of absentee ballots (or .16% if you exclude
Johnson and Woodbury Counties under speculation that they caused their own problems
by sending prepopulated request forms) remain to be returned to voters. Given the
number of questions surrounding use of the raw data, the calculations certainly do not
justify using them to entirely disregard the record evidence.
                                      24

been received yet. That county auditors might be keeping up for now really

doesn’t prove much. It is like relying on a pail to shovel water out of a boat

because it has worked so far, while watching as a tsunami wave

approaches the bow. The majority’s position rests on the calm before the

storm.

      It is not enough to say this is just the flip side of the provision we

addressed in DSCC v. Pate. While the Code provisions address a similar

purpose of protecting against fraud and ensuring election integrity, that is

only one side of the scale we need to balance. The front-end and back-end

provisions impose significantly different burdens on Iowa voters’ ability to

actually receive an absentee ballot. It is that difference in burden that, in

my mind, tips the scale differently in this case than it did in DSCC v. Pate.

      After carefully reviewing the evidence in the record about the

likelihood that thousands of Iowans will not receive their requested

absentee ballot in time to vote because of the cumbersome new process

put in place by the legislature during the heart of the pandemic, and

balancing that burden against the defendant’s mere incantation of

“integrity of the election system” and “voter fraud,” I conclude the plaintiffs

have shown a likelihood of success on the merits of their constitutional

challenge to the newly enacted legislation sufficient to entitle them to the

requested temporary injunction. I therefore respectfully dissent.

      I. Factual Background.

      Because the majority fails to discuss much of the record evidence, I

start with the factual background of how this case reached our court.

      In March of this year, in the midst of the global COVID-19 pandemic,

Iowa Secretary of State Paul Pate recognized that “[t]he safest way to vote

will be by mail” and “encourage[d] Iowans to vote by mail in the June 2

primary to reduce the risk of spread of COVID-19.”             Press Release,
                                         25

Off. of the Iowa Sec’y of State, Secretary Pate to Mail Absentee Ballot

Request Form to Every Registered Voter (March 31, 2020). 5           To assist

Iowans in voting by mail, Pate mailed an absentee ballot request form to

every Iowan for the June 2020 primary election. Id. Voters heeded Pate’s

encouragement, and a record number of Iowans requested absentee

ballots for the June 2020 primary election.

      To meet the demands of record numbers of absentee ballot requests

for the June primary, workers in auditors’ offices statewide worked

overtime and added additional staff. In Scott County, for example, staff

worked fourteen straight twelve-to-fourteen-hour workdays to meet the

high demand for absentee ballots.           To process absentee ballot request

forms, staff verified the applications against information in the I-Voters

database before mailing an absentee ballot to the applicant. As has been

the practice for decades, staff used the I-Voters information to correct

incomplete or inaccurate request forms as long as there was sufficient

information from the request form to identify the applicant.

      By all accounts, the June primary was successful. Nonetheless,

following the June primary, the Iowa legislature modified Iowa’s law

concerning absentee ballots by passing House File 2643 (HF 2643) on

June 14, effective July 1. See 2020 Iowa Acts ch. 1121. Previously, Iowa

Code section 53.2(4)(b) (2020) directed that election officials could use “the

best means available[ to] obtain the additional necessary information”

when an application was deficient.                This had historically been

accomplished largely by using the I-Voters database.

      However, the legislature modified this subsection to require election

officials to communicate directly with the applicant to obtain the missing


      5Available   at https://sos.iowa.gov/news/2020_03_31.html.
                                             26

information        before   the   official    could    mail     the   requested     ballot.

2020 Iowa Acts ch. 1121, § 124 (to be codified at Iowa Code § 53.2(4)(b)

(2021)).    Now, election officials 6 are required to attempt to contact the

registered voter by phone or email within twenty-four hours of receipt of a

flawed absentee ballot request. Id. If the applicant can’t be reached, the

official must notify the registered voter of the problem by mail and await a

response. Id. The new legislation expressly prohibits election officials from

“us[ing]    [the     I-Voters     database]       to   obtain    additional    necessary

information.” Id. The Iowa State Association of County Auditors opposed

this change as unduly burdening county auditors’ ability to process

absentee ballot requests with no corresponding benefit.

       The importance of absentee ballots has increased exponentially in

the midst of the COVID-19 pandemic, especially in Iowa.                         That the

pandemic’s effect on absentee ballots is the basis for the plaintiffs’ claims

is made clear by the twenty-seven paragraphs and an entire section of

their petition explaining how COVID-19 has exacerbated the burden

HF 2643 imposes on Iowa’s absentee voting system. Our state has drawn

national attention for its high per capita rates of COVID-19, including

provoking “dire warnings” from the CDC. Betsy Klein, Task Force Report

Shows Dire Warning to Iowa, the State with the Highest Case Rate this

Week, CNN (Sept. 1, 2020). 7 For a time, Iowa had the highest rate of new

       6County     auditors are the election officials with responsibility for processing
absentee ballot requests. See, e.g., Iowa Code § 53.2(1)(a) (“Any registered voter . . . may
. . . apply in person for an absentee ballot at the commissioner’s office or at any location
designated by the commissioner.”); id. § 53.2(1)(b) (“A registered voter may make written
application to the commissioner for an absentee ballot.”). Iowa Code section 39.3
identifies the commissioner is “the county commissioner of elections as defined in section
47.2.” Section 47.2 in turn declares “[t]he county auditor of each county is designated
as the county commissioner of elections in each county.” Id. § 47.2(1). I refer to “election
officials” and “county auditors” interchangeably.
       7Available  at https://edition.cnn.com/2020/09/01/politics/iowa-task-force-
report-coronavirus/index.html [https://perma.cc/GF4R-7UL3].
                                         27

cases among all states, see id., and, as of October 21, Iowa has the seventh

highest rate of cases per 100,000 people. The pandemic shows no signs

of easing before the general election on November 3. Covid in the U.S.:

Latest Map and Case Count, N.Y. Times (last updated Oct. 19, 2020). 8

       Under Iowa law, an absentee ballot request form must be received

by the county auditor ten days before the election. Iowa Code § 53.2(1)(b).

With the general election on November 3, all absentee ballot request forms

must be received at county auditors’ offices by 5 p.m. on October 24.

See id. The county auditor must then process the application and return

it to the voter in time for the voter to get the ballot postmarked by Monday,

November 2, see Iowa Code § 53.17(2), or delivered to the county auditor’s

office by the time polls close on November 3, see Iowa Code § 53.17(1)(a).

       The Secretary of State predicts that eighty percent of Iowa voters will

vote by absentee ballot. See James Lynch, Pate Predicts 80% Absentee

Voting in November, Courier (Sept. 10, 2020). 9 “[T]he private interest of a

voter being able to vote absentee is weighty, particularly in the

circumstances present with this pandemic.” Democracy N.C. v. N.C. State

Bd. of Elections, ___ F. Supp. 3d ___, ___, 2020 WL 4484063, at *54

(M.D.N.C. Aug. 4, 2020) (citation omitted). Having made absentee voting
available to all Iowa voters thirty years ago, and now encouraging voters

to utilize absentee voting as the “safest way to vote,” the state has an

obligation to ensure that method of voting is actually available to its

citizens. Cf. Martin v. Kemp, 341 F. Supp. 3d 1326, 1338 (N.D. Ga. 2018)

(“Courts around the country have recognized that ‘[w]hile it is true that


       8Available  at https://www.nytimes.com/interactive/2020/us/coronavirus-us-
cases.html#states [https://perma.cc/7YY2-65TY].
       9Available           at            https://wcfcourier.com/news/local/govt-and-
politics/patepredicts-80-absentee-voting-innovember/article_52e175a1-832b-57fb-
8a50-36dbbd3bc668.html [https://perma.cc/F4HK-NJVN].
                                       28

absentee voting is a privilege and a convenience to voters, this does not

grant the state the latitude to deprive citizens of due process with respect

to the exercise of this privilege.’ ” (alteration in original) (quoting Raetzel v.

Parks/Bellemont Absentee Election Bd., 762 F. Supp. 1354, 1358 (D. Ariz.

1990))), appeal dismissed sub nom. Martin v. Sec’y of State of Ga.,

No. 18-14503-GG, 2018 WL 7139247 (11th Cir. Dec. 11, 2018). “[O]nce

the state creates an absentee voting regime, they ‘must administer it in

accordance with the Constitution.’ ”        Id. (quoting Zessar v. Helander,

No. 05 C 1917, 2006 WL 642646, at *6 (N.D. Ill. Mar. 13, 2006)).

      That the majority reads the Secretary of State’s absentee ballot

statistics to show that most counties appear to currently be keeping up

with getting absentee ballot requests out to voters does not minimize the

burden identified in the record. Historically, over forty percent of voters in

the general election request their absentee ballot in the last ten days prior

to the deadline for requesting them; almost thirty percent in the final four

days. The deluge is just getting started. Only time will tell if they will keep

up.

      With this background, I turn to the plaintiffs’ claims that the July 1

amendments to section 53.2(4)(b) unduly burden Iowan’s constitutional

rights.

      II. Standard of Review.

      The majority does not dispute that the district court abused its

discretion when it denied the temporary injunction by using the wrong

legal standard. See City of Des Moines v. Ogden, 909 N.W.2d 417, 423

(Iowa 2018) (“A district court abuses its discretion” by issuing a decision

that “is based on an erroneous application of the law.”) (quoting State v.

Hill, 878 N.W.2d 269, 272 (Iowa 2016)). While the majority doesn’t put

much stock in the differences required by the appropriate standard of
                                             29

review, the district court did, beginning its order by explaining, “In this

case, the standard by which the court reviews the plaintiffs’ claims makes

a large difference as to outcome.”

      “A temporary injunction is a preventive remedy to maintain the

status quo of the parties prior to final judgment and to protect the subject

of the litigation.” State v. Krogmann, 804 N.W.2d 518, 523 (Iowa 2011)

(quoting Lewis Invs., Inc. v. City of Iowa City, 703 N.W.2d 180, 184

(Iowa 2005)). The subject of the litigation is the November election, and

the status quo for the plaintiffs’ challenge is the state of affairs prior to the

July 1 enactment of HF 2643. In deciding whether to enter a temporary

injunction, courts consider the “circumstances confronting the parties and

balance the harm that a temporary injunction may prevent against the

harm that may result from its issuance.” Max 100 L.C. v. Iowa Realty Co.,

621 N.W.2d 178, 181 (Iowa 2001) (en banc) (quoting Kleman v. Charles

City Police Dep’t, 373 N.W.2d 90, 96 (Iowa 1985)).

      The majority appears to ignore the circumstances confronting the

plaintiffs, namely the significant effect COVID-19 plays in their challenge

to the statute, by asserting the plaintiffs ask us to declare section

53.2(4)(b) facially unconstitutional. 10 The majority then stands behind the

heightened showing needed to declare a statute unconstitutional in all its

applications. While plaintiffs do assert the back-end provisions of section

53.2(4)(b) are unduly burdensome as written, they also assert those

burdens are exacerbated by the specific circumstances of the new

legislation’s effect on this particular election and in these unchartered

times. They clearly rely on the circumstances of the pandemic to support

their challenge. As such, this is not the type of facial challenge that allows


      10This   is the defendant’s characterization of the challenge, not the plaintiffs’.
                                            30

the majority to ignore what is going on around them. Cf. Tex. Democratic

Party v. Abbott, ___         F.3d    ___,     ___,    2020    WL    6127049,          at    *4

(5th Cir. Oct. 14, 2020) (discussing whether “plaintiffs withdrew their

reliance on the pandemic and are instead making a facial challenge,”

ultimately holding the district court erred in applying strict scrutiny to an

equal protection challenge under the Twenty-Sixth Amendment) (emphasis

added);     Pa. Democratic       Party   v.      Boockvar,    ___     A.3d     ___,        ___,

2020 WL 5554644, at *16 (Pa. Sept. 17, 2020) (considering challenge to

“application of the statutory language to the facts of the current

unprecedented situation” as raising an as-applied rather than facial

challenge to Pennsylvania’s requirement that mail-in ballots be received

by Election Day in light of the pandemic and mailing delays), stay denied

mem., ___ S. Ct. ___, 2020 WL 6128194 (Oct. 19, 2020).

      I believe the majority errs when it ignores the significance of the

pandemic under the guise of considering a facial challenge. This case does

not require us to “formulate a rule of constitutional law broader than is

required by the precise facts to which it is to be applied,” Wash. State

Grange     v.    Wash.   State    Republican         Party,   552     U.S.   442,      450,

128 S. Ct. 1184, 1191 (2008) (quoting Ashwander v. Tenn. Valley Auth.,

297       U.S.    288,     346–47,          56       S. Ct.    466,      483        (1936)

(Brandeis, J., concurring)), as suggested by the majority, but only to the

“precise facts” involved in this case—which include the effects of the

pandemic.

      III. The Plaintiffs Are Likely to Succeed on Their Claim that
Section 124 of HF 2643 Unconstitutionally Burdens Iowans’ Right to
Vote During the COVID-19 Pandemic.

      I respect that policy decisions are the bailiwick of the elected

branches of our state government. But the fact that election procedures
                                          31

are left to state elected officials does not abdicate our responsibility, as the

coequal third branch, to “jealously guard[]” Iowa citizens’ constitutional

rights, including their fundamental right to vote.               See DSCC v. Pate,

___ N.W.2d at ___.

       Under      the   Anderson–Burdick         balancing     approach,      “court[s]

evaluating a constitutional challenge to an election regulation weigh the

asserted injury to the right to vote against the ‘precise interests put

forward by the State as justifications for the burden imposed by its rule,’ ”

Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 190, 128 S. Ct. 1610,

1616     (2008)     (plurality    opinion)     (quoting     Burdick      v.   Takushi,

504 U.S. 428, 434, 112 S. Ct. 2059, 2063 (1992)), considering “the extent

to which those interests make it necessary to burden the plaintiff’s rights.”

Burdick, 504 U.S. at 434, 112 S. Ct. at 2063 (quoting Anderson v.

Celebrezze, 460 U.S. 780, 789, 103 S. Ct. 1564, 1570 (1983)). This is

necessarily different from a rational basis test. While some harms may be

insignificant enough that a rational basis type justification will outweigh

the burden using the sliding scale approach, we must first consider the

burden imposed before we can determine how much heft is required of the

justification to counterbalance that burden. This is why courts do not

“apply[] any ‘litmus test’ that would neatly separate valid from invalid

restrictions” but instead “must identify and evaluate the interests put

forward by the State as justifications for the burden imposed by its rule,

and then make the ‘hard judgment’ that our adversary system demands.”

Crawford, 553 U.S. at 190, 128 S. Ct. at 1616. 11

       11It is worth noting that a careful count of votes in Crawford supports use of the

Anderson–Burdick balancing test to consider the effect of the burden on a subgroup of
voters rather than only considering the effect on all voters, as the majority does. In
Crawford, “a majority of the Supreme Court agreed that in so doing, courts may consider
not only a given law’s impact on the electorate in general, but also its impact on
subgroups, for whom the burden, when considered in context, may be more severe.” Pub.
                                            32

       Here is how I weigh the burdens imposed against the state’s

identified interests.

       A. Prevalence of Incomplete or Incorrect Absentee Ballot

Request Forms. The crux of this dispute is the method by which a county

auditor may correct deficiencies or missing information in absentee ballot

request forms. Section 53.2(4)(a) requires an applicant to provide their

name and signature, birthdate, address, and “voter verification number”

when requesting an absentee ballot. Iowa Code § 53.2(4)(a). As explained

by the President of the Iowa State Association of County Auditors,

speaking on behalf of that association and with the approval of its

executive board,

       [s]ome voters will invariably omit information from their
       Request Form, particularly the Voter ID field, which requires
       the voter to fill in their driver’s license / non-operator ID
       number or their four-digit Voter PIN. This is especially true
       during a presidential election, which tends to draw voters less
       experienced with the absentee balloting process, including
       younger voters, and thus may be more likely to provide
       incomplete request forms.

       County auditors who submitted declarations in support of the

plaintiffs’ case confirm the prevalence of incorrect or incomplete request

forms.     Woodbury County Auditor Patrick Gill explained that, in his

experience, “many voters omit their Absentee ID Number[] or get it wrong.”

Gill noted that in a recent special election, over 18% of request forms left

the voter ID blank, and in the June 2020 primary election, 6.5% of request



Integrity All., Inc. v. City of Tucson, 836 F.3d 1019, 1024 n.2 (9th Cir. 2016) (explaining
the plurality opinion in Crawford recognized that election laws may disproportionately
burden certain persons, but could not quantify that burden based on the evidence
presented while Justice Souter’s dissent found the evidence sufficient to identify
disfavored subgroups)); see also Ohio State Conf. of NAACP, 768 F.3d at 544 (“[A] majority
of the justices in Crawford either did not expressly reject or in fact endorsed the idea that
a burden on only a subgroup of voters could trigger balancing review under Anderson–
Burdick.”).
                                     33

forms mere missing the absentee ID number.          Hardin County Auditor

Jessica Lara explained that Hardin County received a record number of

absentee ballot request forms for the June 2020 primary election, many of

which had missing or incorrect voter ID numbers.           Johnson County

Auditor Travis Weipert explained that his “office receives request forms

with missing information daily during election season.”

      The record supports the plaintiffs’ position that submitting

incomplete or incorrect information in seeking an absentee ballot is a

prevalent problem during elections. The defendant does not dispute this

evidence. The majority nonetheless rejects it based on its own view that

the form is “short and simple.”

      B. Curing the Incomplete or Incorrect Request Forms. Prior to

HF 2463, auditors’ offices could use the “best means available” to correct

incomplete or missing information on an absentee ballot request form.

Iowa Code § 53.2(4)(b). For decades, the “best means available” included

using the I-Voters database to supply the missing information, as long as

the request form had sufficient information to otherwise identify the voter.

The I-Voters database is a centralized statewide voter database developed

under the Help America Vote Act of 2002. The database includes stringent

security protections that secure the integrity of its information. Additions

and changes to the database are continuously monitored, with weekly

reports that detect any irregularities. According to Secretary Pate’s office,

“I-Voters is secure, and [his office] work[s] every day to ensure it remains

secure.” Prior to the enactment of HF 2643, the Iowa Secretary of State’s

Office received an award in 2019 for Iowa’s efforts to promote voter

security. The defendant does not dispute the accuracy or security of the

information in the database.
                                     34

      When an election official receives an absentee ballot request form,

they verify the information required under section 53.2(4)(a) by comparing

it to the I-Voters database. Previously, when a request form had missing

or inaccurate information, the election official could correct it through the

I-Voters database as they verified the remaining information from the

application.

      The record includes evidence of the effectiveness of this method of

curing defects in the request forms. Hardin County Auditor Jessica Lara

testified that during the June 2020 primary election, when her office was

inundated with a record number of absentee ballot request forms, the

I-Voters database allowed her staff to look up the missing information and

timely mail out ballots. Without the database, “contacting those voters

individually would have been almost impossible,” given the inundation of

requests. She observed that, if the number of absentee ballot requests for

the general election is anything like the primary election, her “office simply

will not be able to contact all voters who omitted information on their

absentee ballot requests, timely obtain the missing information from the

voters individually, and then mail out ballots.” Lara attested to having

difficulty finding and training temporary workers for the June 2020

primary election and doubting her ability to find and train sufficient

workers for the general election, particularly given the lack of funds to

employ enough anticipated temporary workers to meet the requirements

of HF 2643.

      Additionally, Johnson County Auditor Travis Weipert explained that

his “office receives Request Forms with missing information daily during

election season” and sending letters rather than using the I-Voters

database during the June 2020 primary election “would have taken at

least 10 times longer to process the requests” and would have caused his
                                      35

office to spend its limited funds on mailing letters to thousands of voters

instead of other uses of those funds.

       The defendant does not dispute this evidence; the majority ignores

it.

       C. Burden Imposed by New Back-End Procedures. As of July 1,

county auditors must now contact the applicant by phone or email,

assuming such information is available, or by letter, before any

inaccuracies can be corrected and the ballot mailed to the applicant. In

the abstract, requiring the county auditor to contact the applicant to

supply missing or incorrect information may not appear to be much of a

burden. Yet, “[h]owever slight that burden may appear, . . . it must be

justified by relevant and legitimate state interests ‘sufficiently weighty to

justify the limitation.’ ” Crawford, 553 U.S. at 191, 128 S. Ct. at 1616

(quoting Norman v. Reed, 502 U.S. 279, 288–89, 112 S. Ct. 698, 705

(1992)).

       Further, a proper assessment of the burden imposed by the new

back-end provisions requires consideration of the context in which the

burden arises.       See Ne. Ohio Coal. for the Homeless v. Husted,

837 F.3d 612, 633 (6th Cir. 2016) (concluding Ohio’s requirement for

exact match of address and birthdate “collapses under scrutiny” when

“none of the ‘precise interests put forward by’ Ohio justifies it”

(quoting Burdick, 504 U.S. at 434, 112 S. Ct. at 2063)); see also

Pa. Democratic Party, ___ A.3d at ___, 2020 WL 5554644, at *17 (“[T]he

struggles of our most populous counties to avoid disenfranchising voters

while processing the overwhelming number of pandemic-fueled mail-in

ballot applications during the 2020 primary demonstrates that orderly and

efficient election processes are essential to safeguarding the right to vote.”);

cf.   League   of   Women    Voters   of   Va.,   ___   F. Supp. 3d   ___,   ___,
                                      36

2020 WL 2158249, at *8 (W.D. Va. May 5, 2020) (“In ordinary times,

Virginia’s witness signature requirement may not be a significant burden

on the right to vote. But these are not ordinary times. In our current era

of social distancing—in which not just Virginians, but all Americans, have

been instructed to maintain a minimum of six feet from those outside their

household—the burden is substantial for a substantial and discrete class

of Virginia’s electorate.”).

        Professor Eitan Hersh, an expert on United States elections,

explained that the key impact of HF 2643 is the additional time it adds for

processing absentee ballot requests. Iowans are allowed to request an

absentee ballot within ten days of the election and must either return the

ballot by mail postmarked the day before the election or deliver it to the

auditor’s office by close of voting on Election Day. Prior to HF 2643, when

county auditors were permitted to access the I-Voters database and fill in

missing information, in a best-case scenario a voter who submitted a

request form with missing information would have received an absentee

ballot in approximately four days. However, after the changes to HF 2643,

the same process would take seven additional days, such that the voter

would—in the best-case scenario—instead receive the ballot in eleven

days.

        According   to    Professor   Hersh,   under   the   new   back-end

requirements, a voter who inadvertently makes an error or omission on

her request form and submits the request even four days earlier than the

allowed ten-day period leading up to the election will likely not receive the

absentee ballot in sufficient time to use it to vote. This is a significant

burden on voters.        See, e.g., Pa. Democratic Party, ___ A.3d at ___,

2020 WL 5554644, at *18 (extending received-by date by three days for

the return of absentee ballots, explaining: “The Legislature enacted an
                                       37

extremely condensed timeline, providing only seven days between the last

date to request a mail-in ballot and the last day to return a completed

ballot.   While it may be feasible under normal conditions, it will

unquestionably fail under the strain of COVID-19 and the 2020

Presidential Election, resulting in the disenfranchisement of voters.”).

      How many people are we talking about?            According to Professor

Hersh’s analysis, given the number of people who do not provide phone

contact information with their request form, coupled with the number of

people who do not answer a call from an unknown phone number, ninety

percent of applicants who submit a deficient request form will not be

reachable by phone. Thus, the vast majority of applicants who submit

incomplete or inaccurate information will need to be contacted by mail.

      This weeklong delay could mean the difference in a voter receiving a

ballot in time to use it or not. Professor Hersh estimates 29.7% of voters

who request an absentee ballot will do so within four days of the deadline,

meaning approximately 369,706 people fall within the window of not

receiving their ballot in time to use it if they submit the request with an

error (assuming no other delays in the process).

      If the same approximate number of voters fill out their request forms

incorrectly for the general election as did for the primary election, between

11,100 and 33,800 Iowans who attempt to request an absentee ballot may

not receive it in time to vote in the general election. Moreover, the record

suggests the frequency of missing or inaccurate information provided by

voters will only increase for the general election. General elections draw

more voters in general, including more young and inexperienced voters.

Not only are those voters more likely to be unfamiliar with the process and

therefore more likely to fail to fill out a request form perfectly, they are also
                                           38

more likely to be unreachable by phone to resolve errors in the request

forms. Importantly, the defendant does not dispute these observations.

       The majority rejects Professor Hersh’s projections based on their

own calculation of purportedly current outstanding ballot requests and

their conclusion that “the trend in ballot requests has flattened.”

This self-declared flattening is not only not supported by the cited facts,

it ignores the historical evidence that approximately thirty percent of the

requests are yet to come in these final four days—a trend that appears to

be right on track. 12

       It is one thing to take judicial notice of “official information posted

on a governmental website, the accuracy of which is undisputed,” Ariz.

Libertarian Party v. Reagan, 798 F.3d 723, 727 n.3 (9th Cir. 2015)

(emphasis added) (quoting Dudum v. Arntz, 640 F.3d 1098, 1101 n.6 (9th

Cir. 2011)) (taking judicial notice of the options available for individuals

seeking to register to vote); see also Arizonans for Second Chances, Rehab.,

& Pub. Safety v. Hobbs, 471 P.3d 607, 614 (Ariz. 2020) (taking judicial

notice of Arizona Secretary of State’s website to identify the number of

signatures needed to place an initiative on the upcoming ballot), or of

historical data from previous election results, see Green Party of Ark. v.

Martin, 649 F.3d 675, 679 (8th Cir. 2011) (citing statistics from Arkansas

Secretary of State to explain how the Green Party failed to maintain its


        12According to the numbers identified by the majority, there was a 21.6% increase

(17,496 to 21,282) in requests reported between Friday and Monday morning, a 5.7%
decrease (21,282 to 20,059) reported between Monday and Tuesday morning, and a
25.7% decrease (20,059 to 14,887) reported between Tuesday and Wednesday morning.
This three-day fluctuation does not support the conclusion that ballot requests have
flattened, or more importantly, that they will remain flattened. The next four days will
tell us if the majority’s prediction is correct. For the sake of voters making requests in
these final days, I hope the majority is correct. But it would appear that it will not be.
Professor Hersh’s estimate of 29.1% in the final four days seems to be on target.
Assuming the majority’s number is correct and 842,459 absentee ballots have been
requested as of October 20—four days before the deadline—that leaves 29.8% of the
defendant’s estimated 1.2 million absentee requests yet to come in.
                                     39

status as a political party based on the minimal votes its candidates

received in prior elections); Gray v. Thomas-Barnes, 474 S.W.3d 876, 878

(Ark. 2015) (taking “judicial notice of election results” to identify the

defendant, who was serving as the current mayor “as a result of having

been duly elected in the November 25, 2014 run-off election” (emphasis

added)). It is quite another to use daily-changing statistics from the Iowa

Secretary of State’s website to create factual disputes with evidence in the

record for purposes of then rejecting that evidence. I am not convinced by

the majority’s calculations that numerous voters will not receive their

absentee ballots in time to use them.

      D. State’s Interest at Stake.          Against the significant—and

undisputed—evidence that absentee voters frequently submit incomplete

or inaccurate request forms close to the deadline and that the new back-

end procedures will cause delay and put thousands of Iowans at risk of

not receiving their absentee ballot in time to vote, the defendant has offered

no evidence that the absentee ballot application process is prone to

fraudulent misuse. The only evidence in the record is to the contrary,

including Johnson County Auditor Travis Weipert’s observation that he is

unaware of any incident of absentee-ballot-related election fraud in

Johnson County during his eight year tenure and the President of the

State Association of County Auditor’s declaration that the back-end

changes do nothing to further that interest while significantly hampering

auditors’ ability to get absentee ballots to voters in time to be of any use.

The state’s vague justification of protecting the integrity of the election

against fraud is undermined by the record evidence.          See Thomas v.

Andino, ___ F. Supp. 3d ___, ___, 2020 WL 2617329, at *19–21

(D.S.C. May 25, 2020) (finding the government’s lack of evidence of voter

fraud in South Carolina, other than fleeting mentions, combined with the
                                     40

South Carolina Elections Commissions Director’s letter stating that the

witness requirement offered no benefit, undermined the strength of the

state’s interest in preventing voter fraud). Rather, the defendant relies on

his contention that absentee voting does not implicate the fundamental

right to vote, such that rational basis review applies to the plaintiffs’

challenges.

      The defendant’s justification for changing the correction process

relies on nothing more than the mere incantation of voter fraud.            The

state’s interest is, at best, theoretical only and, even then, very slight on

the record developed below.       In an Anderson–Burdick analysis, that

interest weighs very lightly on the state’s interest side of the scale.

See, e.g., Fish v. Schwab, 957 F.3d 1105, 1133 (10th Cir. 2020)

(noting that the state, when asserting voter fraud, must produce evidence

“that such an interest made it necessary to burden voters’ rights”);

Middleton v. Andino, ___ F. Supp. 3d ___, ___, 2020 WL 5591590, at *31

(D.S.C. Sept. 18, 2020) (“But courts are not required to blindly accept a

state’s assertion that its interests are enough to outweigh a burden . . . .

[T]he sole evidence of the state’s purported ‘important law-enforcement

investigatory function’ is the short declaration of Lieutenant Logan. Yet

the court is not required to take the state’s conclusory assertions at face

value simply because one veteran law enforcement officer describes the

Witness   Requirement     as   providing   a   ‘significant’   lead   in   fraud

investigations.”   (Citations omitted.)); Thomas, ___ F. Supp. 3d at ___,

2020 WL 2617329, at *19–21, (quoting Fish’s rationale, the court found

the state “ha[d] not offered any evidence of voter fraud in South Carolina

other than SCEC’s fleeting mention, during the May 15, 2020 hearing, of

a voter-buying scandal from the 1980s” (footnote omitted)); cf. Democracy

N.C., ___ F. Supp. 3d at ___, 2020 WL 4484063, at *35–36 (weighing voter
                                       41

witness requirement for absentee ballots under Anderson–Burdick analysis

and   distinguishing    Thomas    v.   Andino   based    on   evidence   that

“North Carolina experienced a serious case of voter fraud involving

absentee ballots in the 2016 General Election with the Dowless Scheme”

such that its “interest in preventing voter fraud is therefore not illusory or

speculative”).

      While the majority cites Crawford as holding broadly that a state’s

interest in protecting the integrity of elections and preventing voter fraud

are sufficient to support its voter identification law, the Crawford Court

considered much more than a mere incantation of voter fraud than the

defendant provides here. The Court considered specific evidence in the

record to support Indiana’s photo identification requirement, including

evidence that Indiana’s voter rolls were inflated as much as 41%, the voter

registration totals in nineteen of Indiana’s ninety-two counties exceeded

100% of their voting-age population, Indiana had “an unusually inflated

list of registered voters,” and Indiana had experience with fraudulent

voting in the 2003 Democratic primary for East Chicago mayor. Crawford,

553 U.S. at 192, 195–96, 128 S. Ct. at 1617, 1619–20.             Only after

considering these specific facts did the Supreme Court conclude that

Indiana’s “interest in counting only the votes of eligible voters,” coupled

with “the interest in orderly administration and accurate recordkeeping

provides a sufficient justification for carefully identifying all voters

participating in the election process” through its photo identification

requirement.      Id. at 196, 128 S. Ct. at 1619.       In comparison, the

defendant’s showing to justify changing the back-end correction

procedures in section 53.2(4)(b) is utterly lacking.

      E. Our Resolution in DSCC v. Pate Does Not Preclude a Different

Outcome.         Much of the defendant’s argument and the majority’s
                                    42

reasoning focus on the front-end provisions of amended section 53.2(4)(a),

which require the applicant to provide certain identifying information

before receiving an absentee ballot by mail. See 2020 Iowa Acts ch. 1121,

§ 123 (to be codified at Iowa Code § 53.2(4)(a) (2021)). While we concluded

that the front-end provisions fit within the state’s legitimate interests

without   unduly    burdening    voter   interests   in   DSCC    v.   Pate,

___ N.W.2d at ___, we are focused here on the back-end provisions

addressing the process for correcting deficiencies in a request form once it

is submitted to a county auditor. See 2020 Iowa Acts ch. 1121, § 124

(to be codified at Iowa Code § 53.2(4)(b) (2021)). We must address each

regulations’ burdens and justifications. See Crawford, 553 U.S. at 190,

128 S. Ct. at 1616 (holding courts do not “apply[] any ‘litmus test’ that

would neatly separate valid from invalid restrictions” but instead “must

identify and evaluate the interests put forward by the State as

justifications for the burden imposed by its rule, and then make the ‘hard

judgment’ that our adversary system demands”).

      As explained above, the plaintiffs have identified significant burdens

on the ability of absentee voters to receive a timely ballot. The difference

between the two cases is in the harm against which the state’s interest

must be weighed. In DSCC v. Pate, the plaintiffs challenged the denial of

a request form with the identifying information prepopulated. The claimed

harm stemmed largely from the fact that three county auditors sent

prepopulated forms despite a directive not to, and the order directing them

to contact those voters would result in confusion.          DSCC v. Pate,

___ N.W.2d at ___. That harm arose not from the challenged legislation

but from unauthorized actions by county auditors.

      Here, the plaintiffs have presented evidence of significant harm

stemming directly from the back-end procedures, the resulting delay, and
                                    43

the likelihood that many voters will not receive their ballot. Against this

heightened showing of harm made by plaintiffs in this case, the defendant

presented no evidence of fraud to support the legislative change, choosing

instead to rely on their rational-basis-level justification.   The record is

devoid of any suggestion that election integrity or voter fraud is, or has

been, an issue. That the justification for the front-end provisions met the

lesser burdens involved in DSCC v. Pate says nothing of whether the

minimal justification offered for the back-end provisions meets the

heightened burdens identified in this case.

      F. The Back-End Changes in Section 124 of HF 2643 Impose A

Different Burden Than the Front-End Provisions. The majority asserts

as a further justification that the back-end provisions are needed to

support the front-end provisions we upheld in DSCC v. Pate as a single-

verification method.    The front-end requirement for the applicant to

provide their name, address, birthdate, and voter identification number

“[a]rguably . . . help[ed] ensure that the person submitting the request is

the actual voter,” particularly when the state mailed an absentee ballot

request form to every registered voter in the state.     DSCC v. Pate, ___

N.W.2d at ___. Requiring the person signing the request form to provide

the identifying information “arguably” serves that purpose, when such

information would not be known by someone attempting to obtain another

person’s absentee ballot by submitting a false request form. Notably, to

receive an absentee ballot, a voter must not only provide the requested

information, but the voter must sign the request form under penalty of

perjury and face criminal charges for forging another’s signature on a

ballot request form.

      As addressed above, the back-end provisions provided by the

legislature to correct errors in the front-end process burdens voting
                                     44

because of the inherent delays it creates for a voter to receive an absentee

ballot. That the direct burden is placed on the county auditors’ offices

does not negate the burden imposed on the voter waiting to receive their

absentee ballot. See, e.g., Pa. Democratic Party, ___ A.3d at ___, 2020 WL

5554644, at *17 (“[T]he struggles of our most populous counties to avoid

disenfranchising voters while processing the overwhelming number of

pandemic-fueled mail-in ballot applications during the 2020 Primary

demonstrates that orderly and efficient election processes are essential to

safeguarding the right to vote.”).

      Additionally, the majority’s claim that the front-end process is

meaningless without the back-end corrections ignores the record evidence

that county auditors use the I-Voters database to make corrections only

when the application contains sufficient other identifying information to

ensure it is the correct person. The evidence shows the most common

errors are transposed numbers in birthdates and missing voter ID

numbers. This leaves sufficient other identifying information completed

by the applicant to efficiently, and accurately, use the I-Voters database

as it has been used for decades. The majority’s list of imagined concerns

does not negate this evidence.

      Finally, the majority fails to address that the back-end correction

procedures required by the legislation are ineffective in furthering that

same general goal, as recognized by the county auditors who use the

system. An applicant for an absentee ballot who does not have access to

their voter identification number may call the county auditor and receive

the number over the phone by simply verifying two identifying facts about

the applicant, including the applicant’s birthdate, last four digits of their

social security number, residential or mailing address, or middle name.

See Iowa Code § 53.2(4)(d). These are facts the county auditor would know
                                      45

only by accessing the I-Voters database. So a county auditor can use the

I-Voters database to provide a voter their voter ID number over the phone

if the voter verifies two pieces of identifying information from the I-Voters

database, but the county auditor cannot use that same I-Voters database

to correct a missing or inaccurate voter ID number from a written request

form that contains that same identifying information.

      As Professor Hersh recognized, this process completely nullifies the

effectiveness of the back-end procedures to protect against absentee ballot

identification fraud, particularly in light of the front-end changes

precluding use of prepopulated application forms.               Whereas the

prepopulated forms did provide two of the pieces of information that would

have allowed anyone who had possession of the request form to call and

obtain another person’s voter ID number, the front-end changes took care

of that. Now, a person in possession of another person’s application form

would not be informed of anything other than the person’s name and the

mailing address used to mail the application form, which is insufficient to

satisfy the requirements for obtaining the voter identification number

through the section 53.2(4)(d) process.         See Iowa Code § 53.2(4)(d).

Coupled with the fact that an applicant can call the auditor’s office and

receive the missing information over the phone by providing the same

information    included   on    the   request     form,   the   cumbersome

communication scheme does little to forward the vague justification

advanced by the state.

      G. Balancing Under Anderson–Burdick. This case really comes

down to whether the state’s hollow justification for imposing a more

cumbersome process for curing defects in absentee ballot requests justifies

the resulting burden on voters’ rights, particularly when considered in the

midst of the COVID-19 pandemic. As I balance the competing concerns in
                                       46

light of the evidence presented, I do not believe it does. See, e.g., Ne. Ohio

Coal. for the Homeless, 837 F.3d at 632 (recognizing hundreds of

“identifiable voters may be disenfranchised based only on a technicality”

and holding that while the burden of requiring exact compliance with

address and birthdate fields was slight, none of the “precise interests” of

the state justified the burden (second quoting Burdick, 504 U.S. at 434,

112 S. Ct. at 2063)); see also Ohio State Conf. of NAACP v. Husted,

768 F.3d 524, 541 (6th Cir. 2014) (recognizing under Anderson–Burdick

that a challenged law may be unconstitutional even if it “does not

absolutely prohibit early voters from voting,” if the “evidence in the record”

shows “that the plaintiffs’ ‘ability to cast a ballot is impeded by [the state’s]

statutory scheme.’ ”) (first and third quoting Obama for Am. v. Husted,

697 F.3d 423, 433 (6th Cir. 2012), second quoting id. at 431), vacated on

other grounds, No. 14-3877, 2014 WL 10384647 (6th Cir. Oct. 1, 2014).

      Having determined the plaintiffs have shown a likelihood of success

on the merits, I conclude the plaintiffs are entitled to a temporary

injunction.   The plaintiffs have established HF 2643 invades Iowans’

fundamental right to vote by placing a burden on that right without a

commensurate justification for that burden. Substantial injury will result

because tens of thousands of Iowans will likely no longer be able to cast

their votes safely as a result of HF 2643.         Additionally, enjoining the

Secretary of State from enforcing HF 2643 is the only way to adequately

protect the rights placed at risk.

      IV. Nonissues.

      Two final points. I reject the argument that we would be creating

more confusion than we would be alleviating. The process at issue involves

the internal, or back-end, process used by county auditors to correct

incomplete or inaccurate absentee ballot request forms. Under the prior
                                      47

process, a county auditor who received a deficient request form could

correct the error internally if they had sufficient information to identify the

individual in the I-Voters database. The county auditor could then mail

the ballot to the applicant, who would have been unaware of the

deficiencies. Under the new process, the county auditor must contact the

applicant, via phone, email, or letter, to obtain the missing or inaccurate

information before the auditor can mail the ballot to the applicant. The

relief requested by the plaintiffs would return the process to the prior

internal process, such that no voters would be aware of the corrections

made.

        I also reject the majority’s position that we should not change

election rules this close to the election. To the extent the Purcell principles,

see Purcell v. Gonzalez, 549 U.S. 1, 4–5, 127 S. Ct. 5, 7–8 (2006), even

apply to state courts addressing challenges to their state’s election laws

under their own constitutions, cf. DSCC v. Pate, ___ N.W. 2d ___

(Appel, J., concurring specially), granting the requested injunction under

the unique circumstances of this case would actually lessen confusion and

lessen administrative burdens on election officials, both without affecting

any voters’ rights. Cf. Purcell, 549 U.S. at 4–5, 127 S. Ct. at 7 (emphasizing

voter confusion and burdens on state election administrators).

        A temporary injunction would have no adverse effects on voters, who

will be none the wiser about the behind-the-scenes process. It likewise

would have no effect on any applicants who have already submitted a

request form, as it will merely allow the county auditors to more quickly

process their request. Behind the scenes, the county auditors would be

freed from the cumbersome communication requirements and would be

able to more quickly process the tens of thousands of request forms they

continue to process through the impending election, thus helping assure
                                    48

all applicants, not just ones with deficient applications, timely receive

absentee ballots in time for their vote to count. Purcell principles do not

preclude us from entering a temporary injunction.

      For these reasons, I respectfully dissent.

      Christensen, C.J., and Appel, J., join this dissent.